107 U.S. 347
2 S.Ct. 681
27 L.Ed. 549
MISSIONARY SOCIETY OF M. E. CHURCHv.KELLY and others.*SAMEv.KELLY and another.
April 16, 1883.

1
These cases were in all respects similar to the case of Missionary Soc. M. E. Church v. Dalles City, ante, 672, except that the appellees claimed under a title different from that relied on by Dalles City. So far as the title of the appellant is concerned, they were tried upon the same evidence as Missionary Soc. v. Dalles City, supra. It follows that if the appellees in these cases show an equitable title in themselves, the decree should be affirmed. This they have done. They all claim title under one Winsor D. Bigelow. The title of Bigelow was derived under the act of congress of September 27, 1850, (9 St. 496,) commonly called the donation act. This act gave, upon certain conditions, to every white settler upon the public lands, above the age of 18 years, and being a citizen of the United States, a half sectio of land, if he were a single man, and a whole section, if he were a married man. The record clearly shows a full compliance by Bigelow with the law, and establishes his right to the lands in controversy, which he afterwards conveyed to the appellees in these cases. The decree of the circuit court in these cases, which was similar to the decree in Missionary Soc. v. Dalles City, supra, was therefore right, and should be affirmed; and it is so ordered.



*
 S. C. 6 Fed. Rep. 356.